Title: From Alexander Hamilton to John F. Hamtramck, 3 May 1800
From: Hamilton, Alexander
To: Hamtramck, John F.


          
            Sir,
            NY. May 3rd. 1800
          
          Enclosed is a letter from Captain Pasteur to the S of War—
          I understood from G. Wilkinson that there existed some arrangement between him and the Spanish Commandant in the Floridas relative to deserters.
          If you know this arrangement you will have it conformed to in the present case; if not, the deserters will remain with Captain Pasteur untill the order of G. Wilkinson can be obtained—
          You will make write to C. Pasteur and make him sensible of the impropriety of addressing himself to the S of War instead of his immediate superior—
          
            P.S. Upon reviewing, the correspondence with Genl. Wilkinson, I find that there is an arrangemt. between him & the Spanish Commandt. relative to deserters. It will be proper therefore that Capt. Pasteur should embrace the first opportunity of sending them with safety to the lowest barrier post Fort Adams—
          
          Col. Hamtramck
        